Title: To George Washington from James Robertson, 18 May 1781
From: Robertson, James
To: Washington, George


                        
                            Sir
                            New York 18 May 1781
                        
                        Permit me to offer you my thanks for the obliging & polite manner in which you have conveyed to me an
                            Admiralty Commission, which has saved me the trouble and expence of applying for a new one. I have the honor to be Sir
                            Your Excellencys Most Obedient humble Servt
                        
                            James Robertson

                        
                    